Citation Nr: 1535970	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a heart condition/disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran provided testimony at a Travel Board hearing before the undersigned in Salt Lake City, Utah, in October 2009.  In December 2009, May 2012, June 2013, and December 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart condition.  He alleges entitlement in part on the basis that a heart condition is secondary to or aggravated by his service connected posttraumatic stress disorder (PTSD) and unspecified depressive disorder, for which service connection was granted in a February 2015 rating decision. 

On a VA examination in October 2013 the examiner noted that the Veteran had, or had previously had, diagnoses of atherosclerotic cardiovascular disease, supraventricular arrhythmia, hypertensive heart disease, and left ventricular hypertrophy.  The examiner stated that "any cardiovascular condition is likely aggravated by stress, and the stress caused by his service many years ago could have made him vulnerable to the development of D.V. disease."  As it was unclear as to just what heart condition the examiner was referring, as well as whether his reference to "stress" indicated that he believed the Veteran had PTSD that had aggravated one or more of his heart conditions, the Board in its previous remand sought an addendum opinion.

In the meantime, as noted above, service connection for PTSD and unspecified depressive disorder was granted in a February 2015 rating decision.

In May 2015, having determined that the October 2013 examiner was no longer available, the RO obtained an opinion from another clinician.  After review of the claim file, it was his opinion that the Veteran did not have atherosclerotic heart disease or coronary artery disease, and that his atrial fibrillation had no relationship to stress in service in the 1950s.  Unfortunately, he did not provide an opinion addressing whether the service connected psychiatric disability caused or aggravated a current heart condition.

The Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Given the conflicting evidence regarding what heart condition, if any, the Veteran currently has, and whether such may be related to his now-service-connected psychiatric disability, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any heart condition the Veteran currently has, and its relationship, if any, to his service-connected PTSD and unspecified depressive disorder.  Also, inform the Veteran that his failure to appear for a scheduled VA examination, without good cause shown, will result in his claim being adjudicated based on the evidence of record, pursuant to 38 C.F.R. § 3.655(a),(b).  Following a review of the claim file, the clinical evaluation, and any tests that are deemed necessary, the examiner is to address the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart condition had its onset in or is otherwise attributable to service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart condition was caused by his service-connected PTSD and unspecified depressive disorder? 

(c) Is it at least as likely as not that the Veteran's service-connected PTSD and unspecified depressive disorder aggravates any currently diagnosed heart condition?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of heart disability present (i.e., a baseline) before the onset of the aggravation. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




